Citation Nr: 0931523	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-39 098	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10% for 
thoracolumbar strain with mid-thoracic vertebral wedging and 
degenerative changes prior to February 2009.

2.  Entitlement to a rating in excess of 40% for 
thoracolumbar strain with mid-thoracic vertebral wedging and 
degenerative changes since February 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
December 1975.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 2006 rating action that 
denied a rating in excess of 10% for thoracolumbar strain 
with mid-thoracic vertebral wedging and degenerative changes.

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of November 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of March 2009, the RO granted a 40% rating 
for the veteran's low back disability from February 2009; the 
matters of ratings in excess of 10% prior to February 2009 
and 40% since February 2009 remain for appellate 
consideration.

In June 2009, the Veteran raised the issue of an earlier 
effective date for the grant of a 40% rating for his low back 
disability.  That issue has not been adjudicated by the RO 
and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to February 2009, the veteran's thoracolumbar spine 
disability was manifested by complaints of pain, with 
objective findings showing tenderness and spasm at times, and 
a normal gait and generally normal spinal contour on 
examinations.  

3.  Since February 2009, the veteran's thoracolumbar spine 
disability has been manifested by complaints of pain and 
spasms, with objective findings showing lumbar flattening, 
limitation of motion, spasms, guarding, normal posture and 
gait, and no tenderness, weakness, or ankylosis on recent 
examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for 
thoracolumbar strain with mid-thoracic vertebral wedging and 
degenerative changes prior to February 2009 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5242 (2008). 

2.  The criteria for a rating in excess of 40% for 
thoracolumbar strain with mid-thoracic vertebral wedging and 
degenerative changes since February 2009 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5242 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, a September 2006 pre-rating RO letter informed 
the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his claims, 
including the type of evidence required to establish 
entitlement to an increased rating (evidence showing that it 
had increased in severity).  A July 2008 post-rating RO 
letter specifically informed them of the criteria of Vazquez-
Flores and that, when a disability is found to be service 
connected, a disability rating is assigned by applying 
relevant DCs which provided for a range in severity from 0% 
to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon 
employment.  That 2008 letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the Veteran and his representative 
were afforded opportunities to respond.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his increased 
rating claims, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the September 2006 RO letter provided notice 
that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what evidence the VA 
had received, what evidence it was responsible for obtaining, 
to include Federal records, and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2006 and 2008 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The September 2006 
letter also provided proper notice pertaining to the degree 
of disability and effective date information as per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the increased rating matters now before the Board, 
documents meeting the VCAA's notice requirements were 
furnished to the Veteran both prior and subsequent to the 
December 2006 rating action on appeal.  However, the Court 
has since further clarified that the VA can provide 
additional necessary notice subsequent to an initial RO 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication, as a 
whole, is unaffected, because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (a Statement of the Case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In this case, after the July 2008 notice 
was provided to the Veteran, his claim was readjudicated by 
rating action of March 2009.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
post-service VA and private medical records through 2009, and 
affording him comprehensive VA examinations in 2006 and 2009.  
A transcript of the veteran's Board hearing testimony has 
been associated the claims folder and considered in 
adjudicating these claims.  The Board also notes that the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
July 2008 and May 2009, the Veteran stated that he had no 
other information or evidence to submit in connection with 
his claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

The Veteran contends that his back disability was more than 
10% disabling prior to February 2009, and is currently more 
than 40% disabling, and he gave testimony to this effect at 
the July 2008 Board hearing.

38 C.F.R. § 4.71a, DC 5242, pursuant to the criteria set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine, provides a 10% rating for degenerative 
arthritis of the spine where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or where the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or where there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or where there is 
vertebral body fracture with loss of 50% or more of the 
height.  A 20% rating requires forward flexion of the 
thoracolumbar spine that is greater than 30 degrees but not 
greater than 60 degrees; or that the combined range of motion 
of the thoracolumbar spine be not greater than 120 degrees; 
or that there be muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees each are considered 
normal range of motion of the thoracolumbar spine.   38 
C.F.R. § 4.71a, Plate V.

In this case, the pertinent evidence provides no basis for 
more than a 10% rating for the veteran's thoracolumbar spine 
disability prior to February 2009.

January 2006 VA outpatient evaluation showed tenderness in 
the mid to lower thoracic spine.  

On June 2006 examination by D. B., M.D., the Veteran 
complained of deep, aching low back pain.  On examination, 
paraspinal strength revealed no abnormalities, muscle tone 
was normal, and no atrophy noted.  There was a normal tandem 
gait.  Thoracic and lumbar active range of motion testing 
revealed unspecified decreased extension and lateral flexion, 
but normal flexion.  Lumbar facets from L-3 to S-1 were 
tender to palpation bilaterally, with quadratus lumborum 
spasm and lumbar paraspinal muscle spasm.  The impressions 
were chronic low back pain, lumbar facet syndrome, and lumbar 
post-laminectomy syndrome.          

On July 2006 VA outpatient evaluation, the Veteran complained 
of mid and low back pain that was somewhat relieved by 
medication.  

On August 2006 examination by Dr. D. B., the Veteran 
complained of deep, aching low back pain.  On examination, 
paraspinal strength revealed no abnormalities, muscle tone 
was normal, and no atrophy noted.  There was a normal tandem 
gait.  Thoracic and lumbar active range of motion testing 
revealed unspecified decreased extension and lateral flexion, 
but normal flexion.  There was quadratus lumborum spasm and 
moderate lumbar paraspinal muscle spasm.  The lumbar facets 
were non-tender to palpation.  The impressions were chronic 
low back pain, lumbar facet syndrome, and lumbar post-
laminectomy syndrome.          

On October 2006 examination by Dr. D. B., the Veteran 
complained of deep, aching, cramping low back pain.  On 
examination, paraspinal strength revealed no abnormalities, 
muscle tone was normal, and no atrophy noted.  There was a 
normal tandem gait.  Thoracic and lumbar active range of 
motion testing revealed unspecified decreased extension and 
lateral flexion, but normal flexion.  There was quadratus 
lumborum spasm and moderate lumbar paraspinal muscle spasm.  
The lumbar facets were non-tender to palpation.  The 
impressions were chronic low back pain, lumbar facet 
syndrome, and lumbar post-laminectomy syndrome.          

On October 2006 VA orthopedic examination, the Veteran 
complained of paraspinal lower thoracic pain with stiffness; 
the examiner noted no weakness, numbness, or bladder or bowel 
complaints.  The Veteran reported flare-ups 3 or 4 times per 
week that lasted approximately 10 minutes, and were 
alleviated by rest and stretching.  He denied neurological 
dysfunction, and walked without the use of an assistive 
device.  The examiner noted that his ability to walk was 
unlimited, that that he was not unsteady, and that he did not 
have intervertebral disc syndrome.  On current examination, 
posture was erect, with mild thoracic kyphosis.  Gait, spinal 
curvature, and symmetry were normal.  There were no spasm, 
tenderness to palpation, or sensory or motor changes.  
Straight leg raising was positive in the left leg.  Range of 
motion testing of the thoracolumbar spine showed flexion to 
70 degrees, extension to 10 degrees, and lateral flexion and 
rotation to 30 degrees each bilaterally, and the examiner 
specifically noted that the spine was not ankylosed.  
Thoracic spine X-rays revealed stable, multiple-wedged 
vertebrae with mild kyphosis, no evidence of acute fracture, 
dislocation, or bone destruction, and no change since June 
2003.  Lumbosacral spine X-rays were normal, without evidence 
of arthritis, spondylolisthesis, fracture, dislocation, or 
bone destruction.  The diagnoses were service-related 
thoracolumbar strain with minimal residual disability, no 
change in the level of disability, and unchanged level of 
severity clinically and by radiographic studies; and chronic 
lumbar strain due to non-service-related injury, which was 
currently the main factor in functional disability.                      

On January 2007 VA outpatient evaluation, the Veteran 
complained of back pain and spasms.  Current examination 
showed some lumbar and thoracic spasm on the right.  When 
seen again in March, he reported improvement with respect to 
pain and spasm with use of heat and medication.  In early 
July, he had no thoracic pain.

Late July 2007 thoracic spinal magnetic resonance imaging by 
R. D., M.D., revealed kyphosis with multiple mild compression 
deformities in the mid and lower spine from T-7 through T-10, 
and multi-level degenerative disc disease (DDD) without 
significant spinal stenosis or encroachment on the spinal 
canal at any level.        

On September 2007 VA outpatient evaluation, the Veteran 
complained of improving mid-back pain.  Current examination 
showed some mid-thoracic spasm.  When seen again in mid-
January 2008, there was tenderness over the thoracic spine 
and left upper back muscles, and the impression was chronic 
back pain, acute muscle spasms.  Examination in late January 
showed tenderness along the left parathoracic area.  
Examination in March showed some back spasm.

At the July 2008 Board hearing, the Veteran testified about 
how his back disability impaired him functionally.  He stated 
that he had pain on motion that restricted his activities, 
such as lawn mowing and yard work; spasms with prolonged 
sitting; and pain when lifting over 25 pounds and with 
prolonged driving.

In a July 2008 statement, the veteran's wife described how 
his back disability impaired him functionally.  She stated 
that he could no longer mow the lawn or do yard work, and 
that the back disability impaired his sexual function and 
ability to drive a car.

October 2008 VA outpatient examination showed mid-back 
tenderness.  When seen again in January 2009, examination 
showed mid and upper back tenderness with some spasm.

On that record, the Board finds no basis for more than a 10% 
rating for the veteran's thoracolumbar spine disability prior 
to February 2009, as the clinical findings to warrant a 20% 
rating (forward flexion of the thoracolumbar spine to     60 
degrees or less; combined range of motion of the 
thoracolumbar spine to         120 degrees or less; or muscle 
spasm or guarding that is severe enough to result in an 
abnormal gait or spinal contour) or greater were not 
objectively demonstrated at any time prior to February 2009.  
In the regard, the Board notes the October 2006 VA X-ray 
finding of mild thoracic kyphosis, but there were no spasm or 
tenderness on examination, and the veteran's gait was normal.

Neither has the veteran's thoracolumbar spine disability been 
more than              40% disabling at any time during the 
period since February 2009.

On February 2009 VA examination, the Veteran complained of 
worsening, more frequent back pain and spasms.  Current 
examination showed normal posture, symmetry in appearance, 
and gait.  There was lumbar flattening but no gibbus, 
kyphosis, list, lordosis, scoliosis, reverse lordosis, or 
thoracolumbar ankylosis.  There was spasm, guarding, and pain 
with motion, but no atrophy, tenderness, or weakness.  The 
examiner stated that the muscle spasm, localized tenderness, 
or guarding were not severe enough to be responsible for 
abnormal gait or spinal contour.  There was decreased 
sensation to light touch on the left side of the thorax in 
the areas from T-7 to T-12.  On thoracolumbar spine range of 
motion testing, flexion was from 0 to 70 degrees, extension 
to 10 degrees, left lateral flexion to 10 degrees, right 
lateral flexion to 30 degrees, left lateral rotation to 5 
degrees, and right lateral rotation to 10 degrees.  There 
were additional limitations after repetitions of range of 
motion, with flexion to 30 degrees, extension and left 
lateral flexion and rotation to 0 degrees each, right lateral 
flexion to 20 degrees, and right lateral rotation to 10 
degrees.  The diagnoses were kyphosis with multiple mild 
compression deformities in the mid and lower thoracic spine, 
and multi-level DDD with no significant spinal stenosis.  

Clearly, the evidence provides no basis for more than a 40% 
rating for the veteran's thoracolumbar spine disability at 
any time since February 2009, as there has been no evidence 
of the symptom required for a 50% rating since that time, 
i.e., unfavorable ankylosis of the entire thoracolumbar 
spine.  As noted above, the Veteran demonstrated measurable 
range of motion of the thoracolumbar spine on February 2009 
VA examination, and the examiner specifically noted that 
there was no thoracolumbar spine ankylosis.

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher rating is assignable for the 
thoracolumbar spine disability at any time during the rating 
periods under consideration.  Coordination was good on June, 
August, and October 2006 examinations by Dr. D. B.  On 
October 2006 VA examination, the Veteran denied additional 
limitation of back motion or functional impairment during 
flare-ups, and examination showed no change in range of 
motion with repetitive movements.  The examiner noted that 
range of back motion was reduced by pain but normal, and was 
not reduced by fatigue, weakness, or lack of endurance.  The 
Board notes that the February 2009 VA examination findings of 
additional limitations of back motion after repetitions of 
range of motion served as the basis for the grant of a 40% 
rating from that date.  On that record, there is no basis for 
the Board to find that, during flare-ups or with repeated 
activity, the Veteran experiences any 38 C.F.R. § 4.40 or 
4.45 or DeLuca symptom-particularly, pain-that is so 
disabling as to warrant assignment any additional next higher 
rating for the thoracolumbar spine either prior or subsequent 
to February 2009.   

Additionally, the Board finds that there is no showing that, 
at any point during the rating periods under consideration, 
the veteran's thoracolumbar spine disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in 
medical reports from 2006 to 2009 do not objectively show 
that his thoracolumbar spine disability markedly interferes 
with employment (i.e., beyond that contemplated in the 
assigned rating throughout this period), or requires frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  

On July 2006 VA outpatient evaluation, the Veteran was noted 
to be working despite mid and low back pain.  The October 
2006 VA examiner noted no history of incapacitating episodes 
pertaining to the back disability, and no bed rest had been 
prescribed by a physician.  He commented that the back 
disability did not affect the Veteran's activities of daily 
living, including recreational activities, but it affected 
his driving, in that he had to drive short distances, and his 
occupation, in that he had to move and stretch from time to 
time mostly due to low back pain; it did not cause the 
Veteran difficulty in walking.  The examiner diagnosed 
service-related thoracolumbar strain that was productive of 
only minimal residual disability.  In an October 2006 
statement, the veteran's employer described the veteran's 
back problems over the years from 2003 to 2006 that 
increasingly limited his ability to lift freight, and sit for 
extended periods while working at a computer at a desk, but 
he was able to continue to work in a supervisory position 
that did not require lifting or prolonged sitting.  At the 
July 2008 Board hearing, the Veteran testified that he was 
employed at a warehouse, that his back disability had caused 
him to lose about a week from work during the past year, and 
that he had not had any back surgeries during the last few 
years.  On February 2009 VA examination, the examiner noted 
no history of hospitalization or surgery for the back, and 
the Veteran was noted to be employed in a sedentary job on a 
full-time basis, with 2 weeks lost from work during the past 
year due to the back disability.  The examiner opined that 
the back disability prevented the Veteran from engaging in 
sports activities; had significant effects on his usual 
occupation, in that he had decreased mobility, problems with 
lifting and carrying, difficulty reaching, and pain; severe 
effects on his ability to exercise; moderate effects on his 
ability to perform chores, shop, and engage in recreational 
activities; mild effects on his ability travel, bathe, dress, 
toilet, and groom; and no effects on his ability to feed.  

In short, there is nothing in the record to indicate that the 
service-connected back disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that a disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board points out that a percentage schedular 
rating represents average impairment in earning capacity 
resulting from a disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Hence, 
the Board finds that the schedular ratings are adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that ratings 
in excess of 10% prior to February 2009 and 40% since 
February 2009 for the veteran's thoracolumbar spine 
disability are not warranted under any pertinent criteria at 
any time during the rating periods under consideration, 
inasmuch as the factual findings do not show distinct time 
periods where that disability exhibited symptoms that would 
warrant different ratings, and the claims for ratings in 
excess of 10% prior to February 2009 and 40% since February 
2009 must thus be denied.  See Hart, supra.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10% for thoracolumbar strain with mid-
thoracic vertebral wedging and degenerative changes prior to 
February 2009 is denied.

A rating in excess of 40% for thoracolumbar strain with mid-
thoracic vertebral wedging and degenerative changes since 
February 2009 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


